Exhibit 10.5

 

I-AM Capital Acquisition Company
1345 Avenue of the Americas

New York, New York 10105

 

August 16, 2017

 

I-AM Capital Partners LLC

1345 Avenue of the Americas

New York, New York 10105

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
I-AM Capital Acquisition Company (the “Company”) and continuing until the
earlier of (i) the consummation by the Company of an initial business
combination or (ii) the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”), I-AM Capital Partners LLC shall make available to the
Company certain office space and administrative and support services as may be
required by the Company from time to time, situated at 1345 Avenue of the
Americas, New York, New York 10105 (or any successor location). In exchange
therefor, the Company shall pay I-AM Capital Partners LLC the sum of $10,000 per
month on the Effective Date and continuing monthly thereafter until the
Termination Date. I-AM Capital Partners LLC hereby agrees that it does not have
any right, title, interest or claim of any kind in or to any monies that may be
set aside in a trust account (the “Trust Account”) that may be established upon
the consummation of the IPO as a result of this letter agreement (the “Claim”)
and hereby waives any Claim it may have in the future as a result of, or arising
out of, this letter agreement and will not seek recourse against the Trust
Account for any reason whatsoever.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

  Very truly yours,       I-AM CAPITAL ACQUISITION COMPANY         By:  /s/ F.
Jacob Cherian     Name: F. Jacob Cherian     Title:  Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

I-AM CAPITAL PARTNERS LLC         By:  /s/ Suhel Kanuga     Name: Suhel Kanuga  
  Title: Managing Member  

 

[Signature Page to Administrative Services Agreement]

 



 

 